Citation Nr: 1002274	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-32 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer, to include as secondary to herbicide 
exposure and/or service-connected microscopic hematuria.

2.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.  

4.  Entitlement to service connection for chronic kidney 
disease.

5.  Entitlement to a rating in excess of 20 percent for 
chronic open angle glaucoma.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension.

7.  Entitlement to a compensable rating for microscopic 
hematuria.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esquire


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 
1986. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for chronic kidney disease and 
increased ratings for microscopic hematuria, hypertension, 
and chronic open angle glaucoma.  An August 2007 rating 
decision denied entitlement to service connection for 
residuals of prostate cancer, erectile dysfunction, and 
diabetes mellitus.  Timely appeals were noted from those 
decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in February 2005, the Veteran 
indicated that he had received treatment for his claimed 
disabilities from private doctors S., B., and M.   He had 
also received treatment at the Oakland Park (Florida) VA 
Outpatient Center and the Miami VA Medical Center.  In an 
October 2006 letter, the Veteran stated that he had also 
received treatment for his claimed disabilities at the VA 
Medical Center in Buffalo, New York.  

While requests were made to Drs. S. and B., there is no 
evidence that records were requested from Dr. M.  There was 
also no request for records from the Oakland Park VA OPC or 
the Buffalo VA Medical Center.  Further, the most recent 
records from the Miami VAMC are dated in 2007.  Upon remand, 
a request should be made for all outstanding VA records, 
including the records from the Miami VAMC dating from 
February 2007 to the present.  A request should be made to 
Dr. M. after obtaining the necessary authorization from the 
Veteran.

The Board notes that the most recent VA examinations of the 
Veteran's hypertension and chronic open-angle glaucoma are 
dated in August 2004.  In view of the length of time (over 5 
years) since the Veteran was last examined, new VA 
examinations should be scheduled upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Oakland Park VA OPC and 
Buffalo (New York) VAMC and request that 
all records pertinent to the Veteran be 
provided for inclusion with the claims 
folder.  The Miami VAMC should also be 
contacted and requested to provide all 
records since February 2007.  If such 
records are not available, a negative 
response should be obtained.

2.  After obtaining the necessary 
authorization from the Veteran, contact 
Dr. M. and request that all records 
pertinent to his treatment of the Veteran 
be provided for inclusion with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
hypertension.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent pathology found on 
examination (including blood pressure 
readings) should be noted in the report of 
the evaluation.   

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his chronic open-angle 
glaucoma. The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.

All indicated studies should be conducted.  
The Veteran's field of vision in each eye 
should be tested according to Goldmann 
Perimeter testing.  A Goldmann Perimeter 
Chart for each eye should be included with 
the examination report. 

The chart will be made part of the 
examination report and not less than two 
recordings should be made. 

The examiner should set forth in the 
examination report for the degree of 
remaining visual field in each eye, in 
each of the following eight principal 
meridians: temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.

Uncorrected and corrected central visual 
acuity for distance and near vision of 
both of the Veteran's eyes should also be 
provided. 

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
